Title: Commercial Discrimination, [24 January] 1794
From: Madison, James
To: 


[24 January 1794]

   
   In Committee of the Whole, Dayton asserted: “If we really labor under wrongs, something more effectual than the measures proposed should be contemplated; but first it is our duty, to endeavor to obtain redress by pacific means, and before irritating measures are adopted, we should be well assured that redress has been refused.”


Mr. Madison saw no ground to hope for redress from negociation, we must be satisfied that that resource has failed. He could not see, admitting we are injured, that we are bound by honor or prudence, to resent the injury, by the last appeal, to arms. It is best, he conceived, to try whether a more pacific weapon may not prove even more effectual. We can make use of none against Great-Britain, more effectual than commercial weapons, in that part, their commerce, that country is most vulnerable. He thought this the most eligible time for the exercise of those means most clearly in our power.
